 



Exhibit 10.77
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT to the Employment Agreement by and between MedCath
Corporation (the “Company”) and Phil Mazzuca (“Executive”) (the “Second
Amendment”) is effective as of the 12th day of February, 2007.
RECITALS:
     WHEREAS, Company and Executive entered into an Employment Agreement dated
March 27, 2006, as amended by First Amendment to Employment Agreement dated
September 1, 2006 (the “Agreement”);
     WHEREAS, Executive has been employed by Company prior to the date hereof;
     WHEREAS, Company and Executive desire to continue Executive’s employment in
accordance with the terms of Executive’s Employment Agreement and in accordance
with the terms of this Second Amendment;
     WHEREAS, Company has offered Employee an opportunity to cash-out his/her
accrued but unused paid days off (as of December 31, 2006) on certain terms in
exception of Company policy; and
     WHEREAS, the parties now wish to amend the Agreement on the terms set forth
below:
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Company and
Executive agree to amend the Agreement on the following terms:

 



--------------------------------------------------------------------------------



 



     1. Section 6.1(a)(ii) of the Agreement (Termination By Company Without
Cause or By Executive for Good Reason) shall be deleted in its entirety and
replaced with the following:
          (ii) a cash lump sum payment in respect of (x) compensation earned but
not yet paid (including any awarded but deferred Bonus payments) (the
“Compensation Payment”) and (y) reasonable expenses incurred under Section 5 but
not yet reimbursed (the “Expense Payment”); and
     2. The last sentence in Section 6.1(b) of the Agreement (Termination By
Company Without Cause or By Executive for Good Reason) shall be deleted in its
entirety and replaced with the following:
The Compensation Payment and the Expense Payment shall be paid by the Company to
Executive in a cash lump sum payment within 30 days after the date of
termination.
     3. Section 6.2(iii) of the Agreement (Permanent Disability) shall be
deleted in its entirety and replaced with the following:
          (iii) the Compensation Payment and the Expense Payment; and
     4. Section 6.3(iii) of the Agreement (Death) shall be deleted in its
entirety and replaced with the following:
          (iii) the Compensation Payment and the Expense Payment; and
     5. The second sentence in Section 6.4(a) of the Agreement (Termination By
Company for Cause or By Executive without Good Reason) shall be deleted in its
entirety and replaced with the following:
In the event that Executive’s employment is terminated by the Company for Cause
or by Executive without Good Reason, notwithstanding any other provision in the
Agreement, Executive shall be entitled only to the Compensation Payment and the
Expense Payment, and shall not be entitled to any further compensation or

 



--------------------------------------------------------------------------------



 



benefits hereunder including, without limitation, the payment of any bonus in
respect of all or any portion of the fiscal year in which such termination
occurs.
     6. Capitalized terms not defined in this Second Amendment shall have the
meaning assigned to them in the Agreement.
     7. Except as specifically set forth in this Second Amendment, the terms and
conditions of the Agreement shall remain in full force and effect.
     8. In the event of any conflict between the terms of this Second Amendment
and terms of the Agreement, the terms of this Second Amendment shall control.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment on the
day first written above.

                  MEDCATH CORPORATION
 
           
 
  By:   /s/ O. Edwin French    
 
           
 
  Name: O. EDWIN FRENCH    
 
  Title:   PRESIDENT AND CHIEF
 
           
 
          EXECUTIVE OFFICER    
 
           
 
                PHIL MAZZUCA
 
                /s/ Phillip J. Mazzuca      

 